This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 VICTOR R. PLENGE FARFAN,

 3          Plaintiff-Appellee,

 4 v.                                                                          No. 31,514

 5
 6 JOHN BARNCASTLE,
 7
 8     Defendant-Appellant.


 9 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
10 Clay Campbell, District Judge

11 Alvin R. Garcia
12 Albuquerque, NM

13 for Appellee

14 John Barncastle
15 Albuquerque, NM

16 Pro Se Appellant


17                                 MEMORANDUM OPINION

18 BUSTAMANTE, Judge.
 1        Defendant-Appellant John Barncastle (Defendant) has appealed from a

 2 memorandum opinion and order by which the district court upheld a writ of restitution

 3 previously issued by the metropolitan court. [RP 148-58] We issued a notice of

 4 proposed summary disposition, proposing to affirm.         Defendant has filed no

 5 memorandum in opposition, and the time for doing so has passed.

 6        Accordingly, for the reasons stated in the notice of proposed summary

 7 disposition, we affirm.

 8        IT IS SO ORDERED.



 9
10                                        MICHAEL D. BUSTAMANTE, Judge

11 WE CONCUR:



12
13 CELIA FOY CASTILLO, Chief Judge



14
15 MICHAEL E. VIGIL, Judge




                                             2